Name: 98/607/CFSP: Council Decision of 26 October 1998 supplementing Joint Action 95/545/CFSP adopted by the Council on the basis of Article J.3 of the Treaty on European Union with regard to the participation of the Union in the implementing structures of the peace plan for Bosnia and Herzegovina
 Type: Decision
 Subject Matter: international security;  Europe;  economic policy;  European construction;  EU finance
 Date Published: 1998-10-29

 Avis juridique important|31998D060798/607/CFSP: Council Decision of 26 October 1998 supplementing Joint Action 95/545/CFSP adopted by the Council on the basis of Article J.3 of the Treaty on European Union with regard to the participation of the Union in the implementing structures of the peace plan for Bosnia and Herzegovina Official Journal L 290 , 29/10/1998 P. 0003 - 0003COUNCIL DECISION of 26 October 1998 supplementing Joint Action 95/545/CFSP adopted by the Council on the basis of Article J.3 of the Treaty on European Union with regard to the participation of the Union in the implementing structures of the peace plan for Bosnia and Herzegovina (98/607/CFSP) THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union, and in particular Article J.11 thereof,Whereas on 11 December 1995 the Council adopted Joint Action 95/545/CFSP with regard to the participation of the Union in the implementing structures of the peace plan for Bosnia and Herzegovina (1); whereas it was decided on 20 December 1996, in Decision 96/745/CFSP (2), to extend Joint Action 95/545/CFSP until 31 December 1998;Whereas the Peace Implementation Council strengthened the mission of the High Representative at ministerial conferences held in Paris on 14 November 1996, in London on 4 and 5 December 1996 and in Sintra on 30 May 1997; whereas the Council decided on 22 July 1997, in Decision 97/476/CFSP (3), to increase proportionately the Union's share of the budget of the High Representative's office with a contribution from the Community budget of ECU 4,6 million in 1997 and ECU 6,26 million in 1998;Whereas the Peace Implementation Council extended the scope of the High Representative's mission at the ministerial conference in Bonn on 10 December 1997; whereas additional funds are required if the High Representative is to perform the new duties assigned at the Bonn conference until 31 December 1998; whereas the High Representative's office has asked all donors for such funds and the contribution provided for under Decision 97/476/CFSP will be exhausted before the end of 1998,HAS DECIDED AS FOLLOWS:Article 1 1. In order to cover the European Union's contribution to the additional expenses involved in the High Representative's mission in 1998, a maximum of ECU 2,8 million shall be charged to the general budget of the European Communities for 1998.2. The management of the expenditure financed by the amount specified in paragraph 1 shall be subject to the procedures and rules of the Community applying to budget matters.Article 2 This Decision shall enter into force on the day of its adoption and shall apply until 31 December 1998.Article 3 This Decision shall be published in the Official Journal.Done at Luxembourg, 26 October 1998.For the CouncilThe PresidentW. SCHÃ SSEL(1) OJ L 309, 21. 12. 1995, p. 2.(2) OJ L 340, 30. 12. 1996, p. 3.(3) OJ L 205, 31. 7. 1997, p. 2.